Exhibit 10.9

 

AMENDED AND RESTATED UNCONDITIONAL GUARANTY

(Corporate)

 

For and in consideration of the loan by COMERICA BANK (“Bank”) to CHROMAVISION
MEDICAL SYSTEMS, INC. (“Borrower”), which loan is made pursuant to a Loan
Agreement dated as of February 13, 2003, as amended from time to time, including
but not limited to that certain First Amendment to Loan and Security Agreement
dated as of October 21, 2003, that certain Second Amendment to Loan and Security
Agreement dated as of January 21, 2004, that certain Third Amendment to Loan
Agreement dated as of January 31, 2005 and that certain Fourth Amendment to Loan
Agreement dated as of the date hereof (collectively, the “Agreement”), and
acknowledging that Bank would not enter into the Agreement without the benefit
of this Amended and Restated Guaranty (the “Guaranty”), the undersigned
guarantors (“Guarantors”) hereby unconditionally and irrevocably guaranty the
prompt and complete payment of all amounts that Borrower owes to Bank and
performance by Borrower of the Agreement and any other agreements between
Borrower and Bank, as amended from time to time (collectively referred to as the
“Agreements”), in strict accordance with their respective terms. All terms used
without definition in this Guaranty shall have the meaning assigned to them in
the Agreement.

 

1.                                       If Borrower does not pay any amount or
perform its obligations in strict accordance with theAgreements, Guarantors
shall immediately pay all amounts due thereunder (including, without limitation,
all principal, interest, and fees) and otherwise to proceed to complete the same
and satisfy all of Borrower’s obligations under the Agreements; provided that
Guarantors’ aggregate liability hereunder shall be limited to the maximum
principal amount of Five Million Five Hundred Thousand Dollars (55,500,000),
plus all amounts incurred in enforcement of this Guaranty.

 

2.                                       If there is more than one guarantor,
the obligations hereunder are joint and several, and whether or not there is
more than one guarantor, the obligations hereunder arc independent of the
obligations of Borrower and any other person or entity, and a separate action or
actions may be brought and prosecuted against each Guarantor whether action is
brought against Borrower or whether Borrower be joined in any such action or
actions. Each Guarantor waives the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof, to the extent
permitted by law. Each Guarantor’s liability under this Guaranty is not
conditioned or contingent upon the genuineness, validity, regularity or
enforceability of the Agreements.

 

3.                                       Each Guarantor authorizes Bank, without
notice or demand and without affecting its liability hereunder, but subject to
the limitations set forth in Paragraph 1 above, from time to time to (a) renew,
extend, or otherwise change the terms of the Agreements or any part thereof; (b)
take and hold security for the payment of this Guaranty or the Agreements, and
exchange, enforce, waive and release any such security; and (c) apply such
security and direct the order or manner of sale thereof as Bank in its sole
discretion may determine.

 

4.                                       Each Guarantor waives any right to
require Bank to (a) proceed against Borrower, any other guarantor or any other
person; (b) proceed against or exhaust any security held from Borrower; or (c)
pursue any other remedy in Bank’s power whatsoever. Bank may, at its election,
exercise or decline or fail to exercise any right or remedy it may have against
Borrower or any security held by Bank, including without limitation the right to
foreclose upon any such security by judicial or nonjudicial sale, without
affecting or impairing in any way the liability of either Guarantor hereunder.
Each Guarantor waives any defense arising by reason of any disability or other
defense of Borrower or by reason of the cessation from any cause whatsoever of
the liability of Borrower (other than indefeasible payment in full of the
obligations). Each Guarantor waives any setoff, defense or counterclaim that
Borrower may have against Bank (other than the defense that all Obligations have
been indefensibly paid in full). Each Guarantor waives any defense arising out
of the absence, impairment or loss of any right of reimbursement or subrogation
or any other rights against Borrower. Until all of the amounts that Borrower
owes to Bank under the Agreements have been paid in full, each Guarantor shall
have no right of subrogation or reimbursement, contribution or other rights
against Borrower, and until such time, each Guarantor waives any right to
enforce any remedy that Bank now has or may hereafter have against Borrower.
Each Guarantor waives all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Guaranty and of the existence, creation, or incurring of
new or additional indebtedness. Each Guarantor assumes the responsibility for
being and keeping itself informed of the financial condition of Borrower and of
all other circumstances bearing upon the risk of nonpayment of any indebtedness
or nonperformance of any obligation of Borrower, warrants to Bank that it will
keep so informed, and agrees that

 

1

--------------------------------------------------------------------------------


 

absent a request for particular information by a Guarantor, Bank shall not have
any duty to advise such Guarantor of information known to Bank regarding such
condition or any such circumstances. Each Guarantor waives the benefits of
California Civil Code sections 2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850,
2899 and 3433.

 

5.                                       Guarantors acknowledges that, to the
extent Guarantors have or may have certain rights ofsubrogation or reimbursement
against Borrower for claims arising out of this Guaranty, those rights may be
impaired, or destroyed if Bank elects to proceed against any real property
security of Borrower by non-judicial foreclosure. That impairment or destruction
could, under certain judicial cases and based on equitable principles of
estoppel, give rise to a defense by a Guarantor against its obligations under
this Guaranty. Each Guarantor waives that defense and any others arising from
Bank’s election to pursue non-judicial foreclosure. Without limiting the
generality of the foregoing, each Guarantor waives any and all benefits and
defenses under California Code of Civil Procedure Sections 580a, 580b, 580d and
726, to the extent they are applicable.

 

6.                                       If Borrower becomes insolvent or is
adjudicated bankrupt or files a petition for reorganization, arrangement,
composition or similar relief under any present or future provision of the
United States Bankruptcy Code, or if such a petition is filed against Borrower,
and in any such proceeding some or all of any indebtedness or obligations under
the Agreements are terminated or rejected or any obligation of Borrower is
modified or abrogated, or if Borrower’s obligations arc otherwise avoided for
any reason, each Guarantor agrees that such Guarantor’s liability hereunder
shall not thereby be affected or modified and such liability shall continue in
full force and effect as if no such action or proceeding had occurred. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
any payment must be returned by Bank upon the insolvency, bankruptcy or
reorganization of Borrower, any Guarantor, any other guarantor, or otherwise, as
though such payment had not been made.

 

7.                                       Any indebtedness of Borrower now or
hereafter held by either Guarantor is hereby subordinated to any indebtedness of
Borrower to Bank, and such indebtedness of Borrower to such Guarantor shall be
collected, enforced and received by such Guarantor as trustee for Bank and he
paid over to Bank on account of the indebtedness of Borrower to Bank but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Guaranty.

 

8.                                       Each Guarantor agrees to pay reasonable
attorneys’ fees and all other costs and expenses which may be incurred by Bank
in the enforcement of this Guaranty. No terms or provisions of this Guaranty may
be changed, waived, revoked or amended without Bank’s prior written consent.
Should any provision of this Guaranty be determined by a court of competent
jurisdiction to be unenforceable, all of the other provisions shall remain
effective. This Guaranty, together with any agreements (including without
limitation any security agreements or any pledge agreements) executed in
connection with this Guaranty, embodies the entire agreement among the parties
hereto with respect to the matters set forth herein, and supersedes all prior
agreements among the parties with respect to the matters set forth herein. No
course of prior dealing among the parties, no usage of trade, and no parol or
extrinsic evidence of any nature shall be used to supplement, modify or vary any
of the terms hereof. There are no conditions to the full effectiveness of this
Guaranty. Bank may assign this Guaranty without in any way affecting any
Guarantor’s liability under it. This Guaranty shall inure to the benefit of Bank
and its successors and assigns. This Guaranty is in addition to the guaranties
of any other guarantors and any and all other guaranties of Borrower’s
indebtedness or liabilities to Bank.

 

9.                                       Each Guarantor represents and warrants
to Bank that (i) such Guarantor has taken all necessary and appropriate action
to authorize the execution, delivery and performance of this Guaranty, (ii)
execution, delivery and performance of this Guaranty do not conflict with or
result in a breach of or constitute a default under such Guarantor’s Certificate
of Incorporation or Bylaws or other organizational documents or agreements to
which it is party or by which it is bound, and (iii) this Guaranty constitutes a
valid and binding obligation, enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, fraudulent conveyance or other laws applicable to
creditors’ rights generally and by generally applicable equitable principles
whether considered in an action at law or in equity.

 

10.                                 Each Guarantor covenants and agrees that
such Guarantor shall do all of the following:

 

10.1                           Guarantor shall maintain its corporate existence,
remain in good standing in the state of its incorporation, and continue to
qualify in each jurisdiction in which the failure to so qualify could reasonably
be

 

2

--------------------------------------------------------------------------------


 

expected to have a material adverse effect on the financial condition,
operations or business of Guarantor, Guarantor shall maintain in force all
licenses, approvals and agreements, the loss of which could reasonably be
expected to have a material adverse effect on its financial condition,
operations or business.

 

10.2                           Guarantor shall comply with all statutes, laws,
ordinances, directives, orders, and government rules and regulations to which it
is subject if non-compliance with such laws could reasonably be expected to
adversely affect the financial condition, operations or business of Guarantor.

 

10.3                           At any time and from time to time Guarantor shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Guaranty.

 

10.4                           Guarantor shall not transfer, assign, encumber or
otherwise dispose of any shares of capital stock or other equity interest
Guarantor may now have or hereafter acquire in Borrower.

 

11.                                 This Guaranty shall be governed by, and
construed in accordance with, the internal laws of the State of California,
without regard to principles of conflicts of law. Each Guarantor and Bank hereby
submits to the exclusive jurisdiction of the state and Federal courts located in
the County of Santa Clara, State of California. BANK AND EACH GUARANTOR
ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT
MAY BE WAIVED. EACH OF THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED
UPON OR ARISING OUT OF THIS GUARANTY, ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY COURSE OF CONDUCT,
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY BANK OR ANY GUARANTOR, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED
BY EACH OF THEM.

 

12.                                 The parties prefer that any dispute between
them be resolved in litigation subject to a Jury Trial Waiver as set forth in
Section 11 of this Guaranty, but the availability of that process is in doubt
because of the opinion of the California Court of Appeal in Grafton Partners LP
v. Superior Court, 9 Cal.Rptr.3d 511,   This Reference Provision will be
applicable until the California Supreme Court completes its review of that case,
and will continue to be applicable only if either that court or a California
Court of Appeal publishes a decision holding that a pre-dispute Jury Trial
Waiver provision similar to that contained in the Guaranty Documents (as defined
below) is invalid or unenforceable. Delay in requesting appointment of a referee
pending review of any such decision, or participation in litigation pending
review, will not be deemed a waiver of this Reference Provision.

 

12.1                           Mechanics.

 

(a)                                  Other than (i) nonjudicial foreclosure of
security interests in real or personal property, (ii) the appointment of a
receiver or (iii) the exercise of other provisional remedies (any of which may
be Initiated pursuant to applicable law), any controversy, dispute or claim
(each, a “Claim”) between the parties arising out of or relating to this
Guaranty or any other document, instrument or agreement between the Bank and the
undersigned (collectively in this Section, the “Guaranty Documents”), will be
resolved by a reference proceeding in California in accordance with the
provisions of Section 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Claim, including whether the Claim is subject
to the reference proceeding. Except as otherwise provided in the Guaranty
Documents, venue for the reference proceeding will be in the Superior Court or
Federal District Court in the County or District where venue is otherwise
appropriate under applicable law {the “Court”).

 

(b)                                 The referee shall be a retired Judge or
Justice selected by mutual written agreement of the parties. If the parties do
not agree, the referee shall be selected by the Presiding Judge of the Court (or
his or her representative). A request for appointment of a referee may be heard
on an ex part or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.  The referee shall be

 

3

--------------------------------------------------------------------------------


 

appointed to sit with all the powers provided by law.  Each party shall have one
peremptory challenge pursuant to CCP §170.6. Pending appointment of the referee,
the Court has power to issue temporary or provisional remedies.

 

(c)                                  The parties agree that time is of the
essence in conducting the reference proceedings. Accordingly, the referee shall
be requested to (a) set the matter for a status and trial-setting conference
within fifteen (15) days after the date of selection of the referee, (b) if
practicable, try all issues of law or fact within ninety (90) days after the
date of the conference and (c) report a statement of decision within twenty (20)
days after the matter has been submitted for decision. Any decision rendered by
the referee will be final, binding and conclusive, and judgment shall be entered
pursuant to CCP §644.

 

(d)                                 The referee will have power to expand or
limit the amount find duration of discovery.  The referee may set or extend
discovery deadlines or cutoffs for good cause, including a party’s failure to
provide requested discovery for any reason whatsoever. Unless otherwise ordered,
no party shall be entitled to “priority” in conducting discovery, depositions
may be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service. All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall he final and binding.

 

12.2                           Procedures. Except as expressly set forth in this
Guaranty, the referee shall determine the manner in which the reference
proceeding is conducted including the time and place of hearings, the order of
presentation of evidence, and all other questions that arise with respect to the
course of the reference proceeding.  All proceedings and hearings conducted
before the referee, except for trial, shall be conducted without a court
reporter, except that when any party so requests, a court reporter will be used
at any hearing conducted before the referee, and the referee will be provided a
courtesy copy of the transcript The party making such a request shall have the
obligation to arrange for and pay the court reporter. Subject to the referee’s
power to award costs to the prevailing party, the parties will equally share the
cost of the referee and the court reporter at trial.

 

12.3                           Application of Law. The referee shall be required
to determine all issues in accordance with existing case law and the statutory
laws of the State of California. The rules of evidence applicable to proceedings
at law in the State of California will be applicable to the reference
proceeding. The referee shall be empowered to enter equitable as well as legal
relief, provide all temporary or provisional remedies, enter equitable orders
that will be binding on the parties and rule on any motion which would be
authorized in a trial, including without limitation motions for summary judgment
or summary adjudication . The referee shall issue a decision at the close of the
reference proceeding which disposes of all claims of the parties that are the
subject of the reference. The referee’s decision shall be entered by the Court
as a judgment or an order in the same manner as if the action had been tried by
the Court. The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee. The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

 

12.4                           Repeal. If the enabling legislation which
provides for appointment of a referee is repealed (and no successor statute is
enacted), any dispute between the parties that would otherwise be determined by
reference procedure will be resolved and determined by arbitration. The
arbitration will be conducted by a retired judge or Justice, in accordance with
the California Arbitration Act §1280 through §1294.2 of the CCP as amended from
time to time. The limitations with respect to discovery set forth above shall
apply to any such arbitration proceeding.

 

12.5                           THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY, AND THAT THEY ARE IN EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN
AGREEING TO THIS REFERENCE PROVISION. AFTER, CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY
AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE
PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH ARISES OUT OF OR IS
RELATED TO THIS GUARANTY OR THE GUARANTY DOCUMENTS.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Guarantors have executed this Amended and
Restated Guaranty as of March 11, 2005

 

 

SAFEGUARD SCIENTIFICS (DELAWARE), INC.

 

 

 

 

 

By:

/s/ Steven J. Feder

 

Title:

Vice President

 

 

 

SAFEGUARD DELAWARE, INC.

 

 

 

 

 

By:

/s/ Steven J. Feder

 

Title:

Vice President

 

5

--------------------------------------------------------------------------------


 

CORPORATE RESOLUTIONS TO GUARANTEE

 

 

COMPANY: SAFEGUARD SCIENTIFICS (DELAWARE), JNC.

 

 

I, the undersigned Secretary or Assistant Secretary of SAFEGUARD SCIENTIFICS
(DELAWARE), INC. (the “Company”), HEREBY CERTIFY that the Company is organized
and existing under and by virtue of the laws of the state of its incorporation.

 

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Certificate/Articles of Incorporation and Bylaws of the
Company, each of which is in full force and effect on the date hereof.

 

I FURTHER CERTIFY that a meeting of the Directors of the Company (or by other
duly authorized corporate action in lieu of a meeting), duly called and held, at
which a quorum was present and voting, the following resolutions were adopted.

 

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Company, whose actual signatures are shown below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

acting for and on behalf of this Company and as its act and deed be, and they
hereby are, authorized and empowered:

 

Guaranty Indebtedness. To guaranty up to a maximum principal amount of Five
Million Five Hundred Thousand Dollars ($5,500,000) borrowed from time to time
from Comerica Bank (“Bank”) by Chromavision Medical Systems, Inc. (“Borrower”)
including without limitation pursuant to that certain Loan and Security
Agreement between Borrower and Bank dated as of February 13, 2003, as amended
from lime to time through the date hereof.

 

Execute Guaranty. To execute an Amended and Restated Guaranty, and any other
agreement entered into between Company and Bank in connection therewith, all as
amended or extended from time to time (collectively, the “Guaranty Documents”),
and also to execute and deliver to Bank one or more affirmations, renewals,
extensions, modifications, refinancings, consolidations, or substitutions for
the Guaranty Documents, or any portion thereof.

 

Further Acts. To do and perform such other acts and things, to pay any and all
fees and costs, and to execute and deliver such other documents and agreements
as they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Company’s agreement or commitments in effect at the
time notice is given.

 

--------------------------------------------------------------------------------


 

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Company, as the case may be, and
occupy the positions set opposite their respective names; that the foregoing
Resolutions now stand of record on the books of the Company; and that the
Resolutions are in full force and effect and have not been modified or revoked
in any manner whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand on March 11, 2005 and attest
that the signatures set opposite the names listed above are their genuine
signatures.

 

 

CERTIFIED TO AND ATTESTED BY;

 

 

 

X

 

 

 

Attachment 1 – Certificate/Articles of Incorporation

Attachment 2 – Bylaws

 

--------------------------------------------------------------------------------


 

CORPORATE RESOLUTIONS TO GUARANTEE

 

 

COMPANY: SAFEGUARD DELAWARE, INC.

 

 

I, the undersigned Secretary or Assistant Secretary of SAFEGUARD DELAWARE, INC.
(the “Company”), HEREBY CERTIFY that the Company is organized and existing under
and by virtue of the laws of the state of its incorporation.

 

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Certificate/Articles of Incorporation and Bylaws of the
Company, each of which is in full force and effect on the date hereof.

 

I FURTHER CERTIFY that a meeting of the Directors of the Company (or by other
duly authorized corporate action in lieu of a meeting), duly called and held, at
which a quorum was present and voting, the following resolutions were adopted.

 

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Company, whose actual signatures are shown below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

acting for and on behalf of this Company and as its act and deed be, and they
hereby are, authorized and empowered:

 

Guaranty Indebtedness. To guaranty up to a maximum principal amount of Five
Million Five Hundred Thousand Dollars ($5,500,000) borrowed from time to time
from Comerica Bank (“Bank”) by Chromavision Medical Systems, Inc. (“Borrower”)
including without limitation pursuant to that certain Loan and Security
Agreement between Borrower and Bank dated as of February 13, 2003, as amended
from time to time through the dale hereof.

 

Execute Guaranty. To execute an Amended and Restated Guaranty, and any other
agreement entered into between Company and Bank in connection therewith, all as
amended or extended from time to time (collectively, the “Guaranty Documents”),
and also to execute and deliver to Bank one or more affirmations, renewals,
extensions, modifications, refinancings, consolidations, or substitutions for
the Guaranty Documents, or any portion thereof.

 

Further Acts. To do and perform such other acts and things, to pay any and all
fees and costs, and to execute and deliver such other documents and agreements
as they may In their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions ate hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Company’s agreements or commitments in effect at the
time notice is given.

 

--------------------------------------------------------------------------------


 

I FURTHER, CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Company, as the case may be, and
occupy the positions set opposite their respective names, that the foregoing
Resolutions now stand of record on the books of the Company; and that the
Resolutions are in full force and effect and have not been modified or revoked
in any manner whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand on March 11, 2005 and attest
that the signatures set opposite the names listed above are their genuine
signatures.

 

 

CERTIFIED TO AND ATTESTED BY;

 

 

 

X

 

 

Attachment 1 – Certificate/Articles of Incorporation

Attachment 2 - Bylaws

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO LOAN AGREEMENT

 

This Fourth Amendment to Loan Agreement this “Amendment” is entered into as of
March 11, 2005, by and between COMERICA BANK (“Bank”), and CHROMAVlSlON MEDICAL
SYSTEMS, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan Agreement dated as of
February ] 3, 2003, as amended from time to time, including but not limited to
that certain First Amendment to Loan and Security Agreement dated as of
October 21, 2003, that certain Second Amendment to Loan and Security Agreement
dated as of January 22, 2004 and that certain Third Amendment to Loan Agreement
dated as of January 31, 2005 (collectively, the “Agreement”). The parties desire
to amend the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       The following defined terms in
Section 1.1 of the Agreement hereby are amended or restated as follows;

 

“Revolving Line” means a credit extension of up to Five Million Five Hundred
Thousand Dollars ($5,500,000).

 

2.                                       Section 2.3(a) of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Interest Rates. Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding Daily Balance thereof, at a rate equal to one half
percent (0.50%) below the Prime Rate.”

 

3.                                       Section 2.5(b) of the Agreement is
hereby deleted in its entirety and there shall no longer be an unused line fee
in connection with the Revolving Facility.

 

4.                                       A new sentence is added to the end of
Section 7.8 of the Agreement as follows:

 

“Notwithstanding the foregoing, Borrower shall be permitted to enter into and
carry out its obligations under that certain Reimbursement and Indemnity
Agreement with Guarantors, dated as of March 11, 2005.”

 

5.                                       Unless otherwise defined, all initially
capitalized terms in this Amendment shall be as defined in the Agreement. The
Agreement, as amended hereby, shall be and remain in full force and effect in
accordance with its respective terms and hereby is ratified and confirmed in all
respects. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof.

 

6.                                       Borrower represents and warrants that
the Representations and Warranties contained in the Agreement are true and
correct as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.

 

7.                                       As a condition to the effectiveness of
this Amendment, Bank shall have received, in form and substance satisfactory to
Bank, the following:

 

(a)                                  this Amendment, duly executed by Borrower;

 

(b)                                 a Certificate of the Secretary of Borrower
with respect to incumbency and resolutions authorizing the execution and
delivery of this Amendment;

 

(c)                                  an Amended and Restated Guaranty from each
Guarantor in the form attached hereto, together with resolutions authorizing the
execution and delivery of the same;

 

--------------------------------------------------------------------------------


 

(d)                                 an amendment fee in the amount of $1,500,
which shall be due and payable and nonrefundable on the date hereof, and which
may be debited from any of Borrower’s accounts;

 

(e)                                  all Bank Expenses incurred through the date
of this Amendment, which shall be due and payable and nonrefundable on the date
hereof, and which may be debited from any of Borrower’s accounts; and

 

(f)                                    Such other documents, and completion of
such other matters, as Bank may reasonably deem necessary or appropriate.

 

8.                                       This Amendment may be executed in two
or more counterparts, each of which shall be deemed anoriginal, bin all of which
together shall constitute one instrument.

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
second date above written.

 

 

CHROMAVISION MEDICAL SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of CHROMAVISION
MEDICAL SYSTEMS, INC. (the “Corporation”); that the following is a true and
correct copy of resolutions duly adopted by the Board of Directors of the
Corporation in accordance with its bylaws and applicable statutes.

 

Copy of Resolutions:

 

Be it Resolved, That:

 

1.                                       Any one (1) of the
following                                                                 (insert
titles only) of the Corporation are/is authorized, for, on behalf of, and in the
name of the Corporation to;

 

(a)                                  Negotiate and procure loans, letters of
credit and other credit or financial accommodations from Comerica Bank (“Bank”),
a Michigan banking corporation, including, without limitation, that certain Loan
Agreement dated as of February 13, 2003, as amended from time to time, including
but not limited to that certain First Amendment to Loan and Security Agreement
dated as of October 21, 2003, that certain Second Amendment to Loan and Security
Agreement dated as of January 22, 2004, that certain Third Amendment to Loan
Agreement dated as of January 31, 2005 and that certain. Fourth Amendment to
Loan Agreement dated as of March 11, 2005 as may subsequently be amended from
time to time.

 

(b)                                 Discount with the Bank, commercial or other
business paper belonging to the Corporation made or drawn by or upon third
parties, without limit as to amount;

 

(c)                                  Purchase, sell, exchange, assign, endorse,
for transfer and/or deliver certificates and/or instruments representing stocks,
bonds, evidences of Indebtedness or other securities owned by the Corporation,
whether or not registered in the name of the Corporation;

 

(d)                                 Give security for any liabilities of the
Corporation to the Bank by grant, security interest, assignment, lien, deed of
trust or mortgage upon any real or personal property, tangible or intangible of
the Corporation; and

 

(e)                                  Execute and deliver in form and content as
may be required by the Bank any and all notes, evidences of lndebtedness,
applications for letters of credit, guaranties, subordination agreements, loan
and security agreements, financing statements, assignments, liens, deeds of
trust, mortgages, trust receipts and other agreements, instruments or documents
to carry out the purposes of these Resolutions, any or all of which may relate
to all or to substantially all of the Corporation’s property and assets.

 

2.                                       Said Bank be and it is authorized and
directed to pay the proceeds of any such loans or discounts as directed by the
persons so authorized to sign, whether so payable to the order of any of said
persons in their individual capacities or not, and whether such proceeds are
deposited to the individual credit of any of said persons or not;

 

3.                                       Any and all agreements, instruments and
documents previously executed and acts and things previously done to carry out
the purposes of these Resolutions are ratified, confirmed and approved as the
act or acts of the Corporation.

 

4.                                       These Resolutions shall continue in
force, and the Bank may consider the holders of said offices and their
signatures to be and continue to be as set forth in a certified copy of these
Resolutions delivered to the Bank, until notice to the contrary in writing is
duly served on the Bank (such notice to have no effect on any action previously
taken by the Bank in reliance on these Resolutions).

 

--------------------------------------------------------------------------------


 

5.                                       Any person, corporation or other legal
entity dealing with the Bank may rely upon a certificate signed by an officer of
the Bank to effect that these Resolutions and any agreement, instrument or
document executed pursuant to them are still in full force and effect and
binding upon the Corporation.

 

6.                                       The Bank may consider the holders of
the offices of the Corporation and their signatures, respectively, to be and
continue to be as set forth in the Certificate of the Secretary of the
Corporation until notice to the contrary in writing is duly served on the Bank.

 

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

 

1 further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

 

{PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)

 

TITLE 

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on March 11,
2005.

 

 

 

 

 

 

Secretary

 

 

The Above Statements are Correct.

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A
SHAREHOLDER OTHER THAN SECRETARY WHEN SECRETARY IS
AUTHORIZED TO SIGN ALONE.

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

--------------------------------------------------------------------------------